o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c may number release date conex-115433-11 uil 36a the honorable marco rubio united_states senate washington dc dear senator rubio i am responding to your inquiry dated date on behalf of your constituent ---------------------- -----------------asked for information on the changes to payments and federal_income_tax withholding rates in in general employees and retirees may see changes in payments and withholding the tax relief unemployment insurance reauthorization and job creation act of enacted on date included several changes affecting workers’ take-home pay and retirees’ net pension checks for the tax relief act extended for two years the income_tax rates that were scheduled to expire at the end of which prevented a large increase in federal_income_tax withholding the tax relief act also provided a reduced_rate of social_security_tax for all employees from percent to percent for tax_year withholding for medicare at dollar_figure percent did not change however it did not extend the making work pay mwp credit that had been available for tax years and we issued revised withholding tables for and that reflected the reduced withholding rates resulting from the mwp credit most eligible workers received the benefit of the mwp credit without any_action on their part as employers typically handled the credit through automated withholding changes this meant that workers did not need to fill out a new form_w-4 employee's withholding allowance certificate however for some workers such as employees with multiple jobs or married couples in high tax brackets the changes from the mwp credit required them to submit a revised form_w-4 to ensure that employers withheld enough tax most pension recipients did not qualify for the mwp credit unless they received other earned_income however because the revised and withholding tables conex-115433-11 which reflected the mwp credit could result in underwithholding for pension recipients we provided pension_plan administrators with an optional adjustment procedure the optional procedure automatically adjusted withholding on pension payments and pension recipients did not need to take action the optional procedure prevented underwithholding on pension payments however not all plan administrators made the optional adjustment the withholding tables for reflect the expiration of the mwp credit which resulted in increased withholding for most taxpayers for most employees the net effect of the expiration of the mwp credit and the reduced_rate of employee social_security_tax will result in less total_tax withheld from their checks however because the social_security_tax reduction does not affect pension payments pension recipients whose plan administrators did not use the optional adjustment procedure for withholding in or in are likely to see an increase in withholding for their pension payments once pension_plan administrators make the changes withholding may increase by approximately dollar_figure to dollar_figure per payment depending on filing_status the amount of the payment and the frequency of the payment accordingly the retirement check payments for some pension recipients may be lower depending on the method that their plan administrators used to calculate withholding in and due to the late enactment of these tax law changes the irs asked employers and plan administrators to adjust their systems as soon as possible but not later than date this means employees and pension recipients may not have seen the full impact of these changes until their first paycheck in date we encourage employees and pension recipients to review their withholding every year they can use the irs withholding calculator on www irs gov if necessary they can fill out a new form_w-4 or form w-4p withholding_certificate for pension or annuity payments and give it to their employers or pension_plan administrators information about the changes in withholding is available at www irs gov i hope this information is helpful if you need further information please contact me or - --------------------at -------------------- sincerely paul carlino branch chief employment_tax branch division counsel associate chief_counsel tax exempt government entities
